995 A.2d 227 (2010)
In re Sean K. HORNBECK, Respondent.
No. 10-BG-199.
District of Columbia Court of Appeals.
May 20, 2010.
BEFORE: THOMPSON, Associate Judge, and NEBEKER and TERRY, Senior Judges.

ORDER
PER CURIAM.
On consideration of the certified order of the Tennessee Supreme Court placing respondent on disability inactive status, see In re Sean K. Hornbeck, BOPR No. 2008-1794-5-KH (4.3) (Tenn. Dec. 15, 2008,) this court's March 19, 2010, order suspending respondent from the practice of law in this jurisdiction pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing *228 that respondent has failed to file a response to this court's order to show cause, it is
ORDERED that Sean K. Hornbeck, is hereby indefinitely suspended from the practice of law in the District of Columbia based upon the existence of an apparent disability. See D.C. Bar R. XI, § 13(c). It is
FURTHER ORDERED that for purposes of reinstatement respondent's suspension will be deemed to run from the date on which he files an affidavit compliant with D.C. Bar R. XI, § 14(g).